Citation Nr: 1126754	
Decision Date: 07/18/11    Archive Date: 07/21/11

DOCKET NO.  02-11 607	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a total rating for compensation purposes based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Elwood, Associate Counsel





INTRODUCTION

The Veteran served on active duty from September 1950 to June 1955.  He received the Purple Heart Medal and Combat Infantry Badge.

This matter initially came before the Board of Veterans' Appeals (Board) from a February 2002 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In that decision, the RO denied entitlement to a TDIU.  Jurisdiction over the Veteran's claim has remained with the RO in San Juan, Puerto Rico.

In June 2004, the Board remanded this matter for further development.

In May 2008, the Board granted the Veteran's motion to advance this appeal on its docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

In June 2008 and February 2009, the Board remanded this matter for further development.

In October 2009, the Board denied the claim for a TDIU.  The Veteran appealed the Board's denial to the United States Court of Appeals for Veterans Claims (Court).

In June 2010, the Court vacated the Board's decision and remanded the case for readjudication in compliance with directives specified in a June 2010 Joint Motion filed by counsel for the Veteran and VA.

In November 2010, the Board remanded this matter for further development in compliance with the Joint Motion.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

VA will grant a TDIU when the evidence shows that the Veteran is precluded, by reason of his service-connected disabilities, from securing or following "substantially gainful employment" consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2010); VAOPGCPREC 75-91; 57 Fed. Reg. 2317 (1992).

The central inquiry is, "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).

The Board must evaluate whether there are circumstances in the Veteran's case, apart from any non service-connected disability and advancing age, which would justify a TDIU due solely to the service-connected disabilities.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993); see also Blackburn v. Brown, 5 Vet. App. 375 (1993).  Marginal employment shall not be considered substantially gainful employment.  38 C.F.R. § 4.16(a).

The Court has held that in the case of a claim for TDIU, the duty to assist requires that VA obtain an examination that includes an opinion on what effect the Veteran's service-connected disabilities have on his ability to work.  38 U.S.C.A. 
§ 5107(a); Friscia v. Brown, 7 Vet. App. 294, 297 (1994); 38 C.F.R. §§ 3.103(a), 3.326, 3.327, 4.16(a) (2010).  

A September 2008 VA examination report includes an opinion that the Veteran's service-connected left thigh scar did not render him unemployable to work as an accountant.  This opinion was based on the fact that he had worked from 1958 to 1973 as an accountant and that the scar was unchanged since the 1950s.

The Veteran was afforded a second VA examination in September 2008.  The physician who conducted the examination opined that it was not likely that the Veteran was unemployable due to his service-connected right ulnar fracture.  He reasoned that the Veteran had worked from 1958 to 1973 as an accountant.  A review of his claims file revealed that his service-connected combat wounds had been static in nature since the 1950s and did not limit his employability before the onset of his non service-connected profound bilateral hearing loss, Meniere's disease, and depression.

Although the examiners who conducted the September 2008 VA examinations opined that the Veteran's service-connected disabilities, separately, did not preclude him from securing or following substantially gainful employment, no opinion has been provided as to whether the disabilities, collectively, render him unemployable.  

Furthermore, the Veteran reported on a September 2008 "Request for Employment Information in Connection with Claim for Disability Benefits" form (VA Form 21-4192) that he had worked full time as an accountant from 1958 to 1973, but that he worked for a family business and was in a protected environment where he was allowed to work at his own pace and produce whatever he could do.  The September 2008 opinions are primarily based on the fact that the Veteran had worked as an accountant for many years despite his service-connected disabilities.  However, the opinions did not acknowledge or discuss the Veteran's report that such employment was sheltered.

Therefore, the Board must unfortunately again remand this claim to obtain an adequate medical opinion as to the effects of the Veteran's service-connected disabilities on his employability.

In June 2008, the Board denied entitlement to service connection for bilateral hearing loss, tinnitus, and a psychiatric disability.  In a November 2008 statement (VA Form 21-4138) the Veteran contended that these disabilities had contributed to his unemployability and that they were related to service.  His statement is construed as a petition to reopen claims for service connection for bilateral hearing loss, tinnitus, and a psychiatric disability.  These claims have not yet been adjudicated and are inextricably intertwined with the issue of entitlement to a TDIU.  The appropriate remedy where a pending claim is inextricably intertwined with a claim currently on appeal is to defer adjudication of the claim on appeal pending the adjudication of the inextricably intertwined claim.  See Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  Adjudicate the petition to reopen claims for service connection for bilateral hearing loss, tinnitus, and a psychiatric disability.  These issues should not be certified to the Board unless the Veteran perfects an appeal with a timely notice of disagreement and substantive appeal.

2.  Invite the Veteran to submit evidence that his employment as an accountant was marginal.  Such evidence could include reports of his earnings (earnings below the poverty rate for a single person are generally considered indicative of marginal employment), statements from family members, or other records documenting that his employment was sheltered or protected.

3.  Schedule the Veteran for a VA examination to determine whether his service-connected disabilities prevent him from securing or following employment for which his education and occupational experience would otherwise qualify him.  All indicated test and studies should be conducted.  

The claims folder, including this remand, must be sent to the examiner for review; consideration of such should be reflected in the completed examination report or in an addendum.

The examiner should opine as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's service-connected disabilities (right ulnar fracture with radia deviation and complete loss of radia and ulnar flexion; right ulnar fracture with 45 degree loss of pronation and 40 degree loss of supination and right hand grip weakness; and a tender left thigh scar) would, collectively, be sufficient to preclude him from securing or following substantially gainful employment for which his education and occupational experience would otherwise qualify him.   

The examiner should also report whether his or her opinion would change if bilateral hearing loss, tinnitus, and/or a psychiatric disability were considered service-connected disabilities.

In formulating the above opinions, the examiner should comment on the significance, if any, of the Veteran's reports that his employment as an accountant was sheltered employment in a family business.

The examiner must provide a rationale for each opinion.  If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.

The examiner is advised that the Veteran is competent to report his symptoms and history and such reports must be specifically acknowledged and considered in formulating any opinions.

If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.

4.  The agency of original jurisdiction (AOJ) should review the examination report to ensure that it contains the information and opinions requested in this remand and is otherwise complete.

5.  If any benefit for which a sufficient notice of disagreement and substantive appeal has been submitted remains denied, the AOJ should issue a supplemental statement of the case.  The case should then be returned to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).

_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

